| iCOOKS, Judge,
concurring.
I concur in the decision to remand solely because the record, as it stands, does not contain sufficient articulation by the trial judge setting forth reasons why in this particular defendant’s case a 20 year sentence is *905warranted. Without such, I am unable to adequately review the record for excessiveness. In joining the majority, I do not wish to suggest that the trial judge “ought to” or “is automatically required to” adjust the sentence he initially found justified and in accord with law simply because another judge decided later to impose a lesser sentence in the co-defendant’s case. Judges often disagree on the measure of punishment which should be imposed in any given case; and, neither the law nor jurisprudence compels them to abandon their well-reasoned sentencing judgment merely because other members of the judiciary might impose a lesser sentence under the same or similar circumstances. Such matters fall within the trial judge’s sound discretion. He is only required to express sufficiently the reasons which moved him to impose a particular sentence in a particular case.